Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment which set aside the adjudication of a tract of land, made to him by the judge of the parish of Plaquemine, in consequence of an agreement made by the plaintiff, the owner of the tract, to satisfy a judgment debt which he owed to an estate, which the defendant represented. In pursuance of this agreement, the judge, as auctioneer, proceeded to the sale, and adjudicated the tract to the plaintiff, who refused to comply with the conditions of the sale. On this, the judge was prevailed to put up the land for sale a second time, and it was adjudicated to the defendant.
The District Court correctly held, that the second sale was null, as the adjudication of the tract to the plaintiff on the first sale was a revocation of the authority he had given to the auctioneer to sell. The agreement between the parties to this suit, that the plaintiff should cause the land to be sold, may give to the defendant an action for damages on the breach of the contract, but it could not authorize the latter to cause the land to be sold again without the plaintiff’s consent, or without obtaining contradictorily with him, a judgment for the specific performance of the contract.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.